Citation Nr: 0002305	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for paranoid-type 
schizophrenia with post-traumatic stress disorder, currently 
evaluated 50 percent disabling.  

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29, based on a period of 
hospitalization in June 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in October 1993 which, inter alia, denied the 
claimed benefits.  


REMAND

On his substantive appeal in this case, VA Form 9, received 
in April 1994, the veteran indicated that he wanted a 
personal hearing before a Member of the Board at the RO.  A 
personal hearing was conducted before a hearing officer at 
the RO in September 1994, but it does not appear from the 
record that a hearing before the Board at the RO was ever 
scheduled.  The Board wrote the veteran in December 1999 to 
determine whether he still desired a hearing before the 
Board.  The Board's letter indicated that if no response was 
received within 30 days, the Board would assume that he still 
wanted such a hearing.  The Board has received no response 
from the veteran.  The regulations provide that he is 
entitled to a hearing before the Board, 38 C.F.R. § 20.700 
(1999), so such a hearing must be scheduled.  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a personal 
hearing before a Member of the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



